DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it is too long.  Specifically, the abstract cannot exceed 150 words and needs to be shortened in length Correction is required.  See MPEP § 608.01(b) and 37 CFR 1.72.
Claim Rejections - 35 USC § 112
Claims 11-12, 19-20 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 11-12, 19-20, the claimed “wherein the first to sixth lenses satisfy the following conditional expression…F is the focal length of an entire unit of the optical lens assembly” is vague and indefinite. The independent claim is claiming the lens assembly as comprising the six lenses. As such, the system as claimed can comprise additional lenses including intervening lenses. It is not clear if applicant is intending the claim the first to sixth lenses as the only lenses within the system or that the entire lens system satisfies the claimed mathematical condition. Additionally, it is not known as to what is meant by “an entire unit”. Does applicant mean the entire optical the optical lens assembly satisfies the following conditional expression…and F is a focal length value of the entire optical lens assembly”. 
	With respect to claims 12 and 20, the claimed “TTL is an optical length of the optical lens assembly” is vague and indefinite. It is not clear if applicant means the optical length from the most object side surface of the most object side lens to the most image side surface of the most image side lens or, instead, if applicant means the optical length from the most object side surface of the most object side lens to the image plane. From what is set forth in the specification Table 3 and computing the length from the values of Table 1, the presumed meaning is to the image plane. For purposes of examination, the assumed meaning is “TTL is an optical length of the entire optical lens assembly from the most object side surface of the most object side lens to the image plane”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kobayashi et al publication number 2017/0219820.
	With respect to claim 1, Kobayashi discloses the limitations including the following: an optical lens assembly (abstract); comprising, in order from an object side to an image side, a first lens being a meniscus lens of negative power having an object side convex surface and an image side concave surface (fig 3, corresponding example 2, lens L1); a second lens having a negative power with an image side concave surface (fig 3, corresponding example 2, lens L2); a third lens being a meniscus lens having a positive power, the third lens having an object side concave surface and an image side convex surface (fig 3, corresponding example 2, lens L3); a fourth lens (fig 3, corresponding example 2, lens L5); a fifth lens cemented to the fourth lens (fig 3, corresponding example 2, lens L6 cemented to L5); a sixth lens having positive power (fig 3, corresponding example 2, lens L7). 
	With respect to claim 2, Kobayashi further discloses the fourth lens is a biconvex lens with object and image side convex surfaces (fig 3, corresponding example 2, lens L5); the fifth lens is a meniscus lens having negative power with an object side concave surface and an image side convex surface (fig 3, corresponding example 2, lens L6). 

	With respect to claim 10, Kobayashi further discloses a light stop between the third and fourth lens (fig 3, corresponding example 2, St). 
	With respect to claim 11, Kobayashi further discloses the satisfaction of the claimed mathematical conditional expression (example 2 = 4.3). 
	  With respect to claim 12, Kobayashi further discloses the satisfaction of the claimed mathematical conditional expression (example 2 = 9.2).
	With respect to claim 13, Kobayashi discloses the limitations therein (see rejection of claim 1 above) and further discloses an imaging element form converting an optical image formed by the optical lens assembly into an electrical signal (paragraph 0047 i.e. a digital camera). 
	With respect to claim 14, Kobayashi further discloses the limitations therein (see rejection of claim 2 above). 
	With respect to claim 16, Kobayashi further discloses the limitations therein (see rejection of claim 4 above).
	With respect to claim 18, Kobayashi further discloses the limitations therein (see rejection of claim 10 above).
	With respect to claim 19, Kobayashi further discloses the limitations therein (see rejection of claim 11 above).
	With respect to claim 20, Kobayashi further discloses the limitations therein (see rejection of claim 12 above).
1-4, 8, 10-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shimada et al publication number 2014/0340769.
	With respect to claim 1, Shimada discloses the limitations including the following: an optical lens assembly (abstract); comprising, in order from an object side to an image side, a first lens being a meniscus lens of negative power having an object side convex surface and an image side concave surface (fig 3, corresponding example 2, lens L12); a second lens having a negative power with an image side concave surface (fig 3, corresponding example 2, lens L13 or L14); a third lens being a meniscus lens having a positive power, the third lens having an object side concave surface and an image side convex surface (fig 3, corresponding example 2, lens L17); a fourth lens (fig 3, corresponding example 2, lens L22a); a fifth lens cemented to the fourth lens (abstract, fig 3, corresponding example 2, lens L22b cemented to L22a); a sixth lens having positive power (fig 3, corresponding example 2, lens L32a). 
	With respect to claim 2, Shimada further discloses the fourth lens is a biconvex lens with object and image side convex surfaces (fig 3, corresponding example 2, lens L22a); the fifth lens is a meniscus lens having negative power with an object side concave surface and an image side convex surface (fig 3, corresponding example 2, lens L22b). 
	With respect to claim 3, Shimada further discloses the second lens is a meniscus lens with an object side convex surface (fig 3, corresponding example 2, lens L13). 
	With respect to claim 4, Shimada further discloses the second lens as biconcave with an object side concave surface (fig 3, corresponding example 2, lens L14). 

	With respect to claim 10, Shimada further discloses a light stop between the third and fourth lens (fig 3, corresponding example 2, St). 
	With respect to claim 11, Shimada further discloses the satisfaction of the claimed mathematical conditional expression (example 2 = 5.47). 
	  With respect to claim 12, Shimada further discloses the satisfaction of the claimed mathematical conditional expression (example 2 = 8.4).
	With respect to claim 13, Shimada discloses the limitations therein (see rejection of claim 1 above) and further discloses an imaging element form converting an optical image formed by the optical lens assembly into an electrical signal (paragraph 0084). 
	With respect to claim 14, Shimada further discloses the limitations therein (see rejection of claim 2 above). 
	With respect to claim 15, Shimada further discloses the limitations therein (see rejection of claim 3 above).
	With respect to claim 16, Shimada further discloses the limitations therein (see rejection of claim 4 above).
	With respect to claim 18, Shimada further discloses the limitations therein (see rejection of claim 10 above).
	With respect to claim 19, Shimada further discloses the limitations therein (see rejection of claim 11 above).
	With respect to claim 20, Shimada further discloses the limitations therein (see rejection of claim 12 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura publication number 2018/0341089 in view of Kawada patent number 7,283,312.
	With respect to claim 1, Nakamura discloses the limitations including the following: an optical lens assembly (abstract); comprising, in order from an object side to an image side, a first lens being a meniscus lens of negative power having an object side convex surface and an image side concave surface (figs and examples such as fig 1, corresponding example 1, lens L1); a second lens having a negative power with an image side concave surface (figs and examples such as fig 1, corresponding example 1, lens L2); a third lens being a meniscus lens having a positive power, the third lens having an object side concave surface and an image side convex surface (figs and examples such as fig 1, corresponding example 1, lens L3); a fourth lens (figs and 
	With respect to claim 1, Nakamura discloses as is set forth above but the embodiments do not specifically disclose the fourth lens cemented to the fifth lens. However, Nakamura teaches that as disclosed in the prior art, the fourth lens can be cemented to the fifth lens for the purpose of providing improved aberration correction (paragraph 0006). Nakamura further discloses that their invention is using spaced lenses instead of cemented lenses since cemented lenses risk temperature related imaging issues (paragraph 0006). So whether or not the fourth and fifth lenses are cemented or spaced would depend on whether the emphasis in designing the system would be on providing improved aberration correction or providing greater resistance to temperature variations. Regardless, Kawada teaches that in a wide angle lens system having a total of six lenses constructed of a first negative lens, a second negative lens, a third positive meniscus lens convex to the image side, a fourth lens being a biconvex lens, a fifth lens being a biconcave lens and a sixth lens being a biconvex lens i.e. having almost identical structure to that of the lens system of Nakamura, that specifically, the fourth and fifth lenses can be cemented together for the purpose of providing a lens system of improved aberration correction (abstract, column 2, line 1 to column 3, line 11, column 5, line 1 to column 7, line 18, figs 2, 3a). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the fourth and fifth lenses of Nakamura as being cemented to each other since both Nakamura and Kawada teach that in a lens system of the structure of Nakamura, 
	With respect to claim 3, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the second lens as a meniscus lens with an object side convex surface (figs and examples such as fig 1, corresponding example 1, lens L2).
	With respect to claim 5, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses four or more lenses of the claimed first to sixth lenses as aspherical (figs and examples such as fig 1, corresponding example 1, lenses L2, L3, L4, L5 and L6 as aspherical). 
	With respect to claim 6, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the second, fourth, fifth and sixth lenses as aspherical (figs and examples such as fig 1, corresponding example 1, lenses L2, L3, L4, L5 and L6 as aspherical).
 	With respect to claim 7, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the second, third, fourth, fifth and sixth lenses as aspherical (figs and examples such as fig 1, corresponding example 1, lenses L2, L3, L4, L5 and L6 as aspherical).
	With respect to claim 10, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses a light stop between the third and fourth lens (figs and examples such as fig 1, corresponding example 1, stop “S”).

	With respect to claim 12, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the satisfaction of the claimed mathematical conditional expression (example 1 = 12.6). 
	With respect to claim 13, Nakamura and Kawada disclose and teach the limitations therein (see rejection of claim 1 above) and Nakamura further discloses an imaging element form converting an optical image formed by the optical lens assembly into an electrical signal (paragraph 0091).
	With respect to claim 15, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the limitations therein (see rejection of claim 3 above).
	With respect to claim 17, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the limitations therein (see rejection of claim 5 above).
	With respect to claim 18, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the limitations therein (see rejection of claim 10 above).
	With respect to claim 19, Nakamura and Kawada disclose and teach as is set forth above and Nakamura further discloses the limitations therein (see rejection of claim 11 above).
.
Claims 1, 4-10, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai publication number 2015/0062720 in view of Kawada patent number 7,283,312.
	With respect to claim 1, Lai discloses the limitations including the following: an optical lens assembly (abstract); comprising, in order from an object side to an image side, a first lens being a meniscus lens of negative power having an object side convex surface and an image side concave surface (fig 1, example 1 and/or fig 6, example 2, lens 112); a second lens having a negative power with an image side concave surface (fig 1, example 1 and/or fig 6, example 2, lens 114); a third lens being a meniscus lens having a positive power, the third lens having an object side concave surface and an image side convex surface (fig 1, example 1 and/or fig 6, example 2, lens 116); a fourth lens (fig 1, example 1 and/or fig 6, example 2, lens 122); a fifth lens (fig 1, example 1 and/or fig 6, example 2, lens 124); a sixth lens having positive power (fig 1, example 1 and/or fig 6, example 2, lens 126).
	With respect to claim 1, Lai discloses as is set forth above but the embodiments do not specifically disclose the fourth lens cemented to the fifth lens. However, Lai teaches that as disclosed in the prior art, particularly citing Kawada patent number 7,283,312, that the fourth lens can be cemented to the fifth lens for the purpose of providing improved aberration correction (paragraph 0006). Lai further discloses that their invention is using spaced lenses instead of cemented lenses since cemented 
With respect to claim 4, Lai and Kawada disclose and teach as is set forth above and Lai further discloses the second lens as biconcave with an object side concave surface (fig 1, example 1 and/or fig 6, example 2, lens 114).
With respect to claim 5, Lai and Kawada disclose and teach as is set forth above and Lai further discloses four or more lenses of the claimed first to sixth lenses as aspherical (paragraph 0028, fig 6, example 2, lenses “112”, “116”, “124” and “126”).

 	With respect to claim 7, Lai and Kawada disclose and teach as is set forth above and Lai further discloses that the second, third, fourth, fifth and sixth lenses can be aspherical lenses (paragraph 0028).
With respect to claim 8, Lai and Kawada disclose and teach as is set forth above and Lai further discloses that the third lens can be a glass lens (paragraphs 0028, 0036, 0044).
With respect to claim 9, Lai and Kawada disclose and teach as is set forth above and Lai further discloses that the third lens can be made of glass and further can be aspherical (paragraph 0028, claim 7). 
With respect to claim 10, Lai and Kawada disclose and teach as is set forth above and Lai further discloses a light stop between the third and fourth lens (figs and examples such as fig 1, corresponding example 1, stop “AS”).
	 With respect to claim 13, Lai and Kawada disclose and teach the limitations therein (see rejection of claim 1 above) and Lai further discloses an imaging element form converting an optical image formed by the optical lens assembly into an electrical signal (paragraph 0032).
	With respect to claim 16, Lai and Kawada disclose and teach as is set forth above and Lai further discloses the limitations therein (see rejection of claim 4 above).
	With respect to claim 17, Lai and Kawada disclose and teach as is set forth above and Lai further discloses the limitations therein (see rejection of claim 5 above).

Prior Art Citations
	JP 2004029282 cited on applicant’s IDS statement of September 26, 2019 is being cited herein to show another optical lens assembly that would have read on a number of the above rejected claims, however, such rejections would have been repetitive. 
Abe publication number 2012/0056978 and Jung publication number 2020/0301105 are being cited herein to show other optical lens assemblies that would have read on a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/
Primary Examiner, Art Unit 2872  
May 22, 2021